DETAILED ACTION


Allowable Subject Matter
Claims 1-11 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the prior art teaches a simulation system, comprising:
a display device that shows an image on an exhibit related to a building; and
a selection tool for a user to select content of the image shown on the exhibit, the selection tool including independent selector panels, an identification information of the image being registered in each of the independent selector panels, 
wherein each of the independent selector panels includes a display section that displays information corresponding to the image shown on the exhibit, 
wherein each of the independent selector panels includes a radio frequency (RF) tag, 
wherein the RF tag includes at least one of information identifying the image shown on the exhibit and cost information corresponding to the image shown on the exhibit, 
wherein the display section of the independent selector panel includes a sample image or a sample material corresponding to the image shown on the exhibit, 
wherein the sample image is printed on or adhered to the display section of the independent selector panel, 
wherein the sample material is adhered to the display section, or the independent selector panel is formed from the sample material.
However in the context of claim 1 as a whole, the prior art does not teach “and wherein each of the independent selector panels is formed from one of a styrene board, a plywood, a medium density fiberboard (MDF), and a cloth.” Therefore, Claim 1 as a whole is allowable.
The corresponding dependent claims depend directly from the claim that contains allowable subject matter comprise allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Samantha (YUEHAN) WANG/
Primary Examiner
Art Unit 2611